Ronald Dockery v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-234-CR

     RONALD DOCKERY,
                                                                         Appellant
     v.

     THE STATE OF TEXAS,
                                                                         Appellee
 

From the 54th District Court
McLennan County, Texas
Trial Court # 98-266-C
                                                                                                                
                                                                                                         
MEMORANDUM OPINION
                                                                                                                

      Ronald Dockery pled guilty to two counts of sexual assault of a child.  There was no plea
bargain.  The trial court sentenced him to 15 years in prison on each count.  Dockery appeals the
trial court’s denial of bail on appeal.
      The Code of Criminal Procedure provides:
(b) The defendant may not be released on bail pending the appeal from any felony
conviction where the punishment equals or exceeds 10 years confinement or where the
defendant has been convicted of an offense listed under Section 3g(a)(1), Article 42.12,
but shall immediately be placed in custody and the bail discharged.

Tex. Code Crim. Proc. Ann. art. 44.04(b) (Vernon Pamp. 2002).  An offense listed under
article 42.12, section 3g(a)(1) includes the offense of sexual assault.  Tex. Code Crim. Proc.
Ann. art. 42.12 § 3g(a)(1)(H) (Vernon Supp. 2002).  The law in effect at the time of the
application for bail governs applications for bail.  See Act of May 19, 1999, 76th Leg., R.S., ch.
546, § 2, 1999 Tex. Gen. Laws at 3042; Ex parte Cole, 43 S.W.3d 713, 716 (Tex. App.—Fort
Worth 2001, pet. ref’d); Cortez v. State, 36 S.W.3d 216, 219 (Tex. App.—Houston [14th Dist.]
2001, pet. ref’d).
      The current version of article 44.04(b) became effective on September 1, 1999.  Act of May
19, 1999, 76th Leg., R.S., ch. 546, § 3, 1999 Tex. Gen. Laws at 3042.  In April of 2000,
Dockery made his initial application for bail on appeal.  He made a second application in July of
2001.  The trial court denied both requests.  
      Because Dockery made his bail requests after the effective date of the current article 44.04(b),
bail on appeal for Dockery is governed by the current article 44.04(b) and is precluded.  Tex.
Code Crim. Proc. Ann. art. 44.04(b) (Vernon Pamp. 2002).  Thus, the trial court did not err
in denying bail on appeal for Dockery.  The denial of bail on appeal is affirmed.
 
                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Affirmed
Opinion delivered and filed January 23, 2002
Do not publish
[CR25]